Name: Commission Implementing Regulation (EU) NoÃ 151/2012 of 21Ã February 2012 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 22.2.2012 EN Official Journal of the European Union L 49/2 COMMISSION IMPLEMENTING REGULATION (EU) No 151/2012 of 21 February 2012 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. Annex II of Regulation (EC) No 314/2004 lists the competent authorities to which specific functions relating to the implementation of that Regulation are attributed. (2) Council Decision 2011/101/CFSP of 15 February 2011 (2) identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. Annex III to Regulation (EC) No 314/2004 should, therefore, be amended to ensure consistency with this Council Decision. (3) Annex II to Regulation (EC) No 314/2004 should also be updated, on the basis of the information most recently provided by Member States regarding the identification of competent authorities. Annex II to Regulation (EC) No 314/2004 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 shall be replaced by Annex I to this Regulation. Article 2 Annex II to Regulation (EC) No 314/2004 shall be replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p.1. (2) OJ L 42, 16.2.2011, p. 6 23 ANNEX I ANNEX III List of persons and entities referred to in Article 6 I. Persons Name (and any aliases) Identifying information Grounds for designation (1) Mugabe, Robert Gabriel President, born 21.2.1924; Passport AD001095. Head of Government and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. (2) Abu Basutu, Titus Mehliswa Johna Air Vice-Marshal, Matebeleland South. Born 2.6.1956 Senior military officer, directly involved in the terror campaign waged before and during the elections in the Gwanda area. Deputy to Air Marshal Perence Shiri (100 on the list). (3) Bonyongwe, Happyton Mabhuya Director-General Central Intelligence Organisation, born 6.11.1960; Passport: AD002214; ID: 63-374707A13 Senior security figure with a close association with the ZANU-PF (Zimbabwe African National Union  Patriotic Front) faction of the government and complicit in forming or directing repressive state policy. Accused of kidnapping, torturing and killing MDC activists in June 2008. (4) Buka (a.k.a. Bhuka), Flora Presidents office (Former Minister of State for Special Affairs responsible for Land and Resettlement Programmes, former Minister of State in the Vice-Presidents office and former Minister of State for the Land Reform in the President's Office), born 25.2.1968. Minister of State in Vice-President Nkomos Office Responsible for organising violence in the Gokwe area and targeting the MDC leadership in 2008. (5) Bvudzijena, Wayne Assistant Police Commissioner, Police Spokesperson; Born 24.04.1958. ID: 29-008792V71, Senior member of police force. Police spokesperson. In 2008 blamed MDC for sheltering those responsible for electoral violence in the MDCs provincial and national headquarters. (6) Chapfika, David Former Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957; Passport:ZL037165. ID: 63-052161G48 National Chairman of the ZANU-PF fund-raising Committee, sponsored militias in 2008 by providing support to militia bases in the Hoyuyu area of Mutoko. (7) Charamba, George Permanent Secretary, Department for Information and Publicity, born 4.4.1963; Passport AD002226; Passport AD001255 ID: 07-003617B07 Senior civil servant closely associated with the ZANU-PF faction of the government. (8) Chidarikire, Faber Edmund Provincial Governor for Mashonaland West, former Mayor of Chinhoyi, born 6.6.1946; ID: 70-056539L70 Former ZANU-PF mayor of Chinoyi and provincial governor Associated with the ZANU-PF faction of the Government. (9) Chigudu, Tinaye Elisha Nzirasha Former Provincial Governor: Manicaland. Born 13.08.42. Passport AD000013. ID 63-022247R42. Former Permanent Secretary of the Ministry of Mines and Mines Development in Zimbabwe and former provincial governor of Manicaland. Associated with the ZANU-PF faction of the government. In June 2008 ordered repression of MDC supporters (10) Chigwedere, Aeneas Soko Provincial Governor: Mashonaland East, former Minister, born 25.11.1939. ID 25-15430J80 Provincial Governor associated with the ZANU-PF faction of the government. (11) Chihota, Phineas Deputy Minister for Industry and International Trade. Born 23.11.1950. ZANU-PF Member of Government. Threatened MDC supporters with death and associated with abduction and torture of people in June 2008. (12) Chihuri, Augustine Police Commissioner, born 10.3.1953. Passport AD000206. ID 68-034196M68 Senior police officer and member of the Joint Operational Command, closely associated with the repressive policies of ZANU-PF. Publically confessed to support ZANU-PF in contravention of the Police Act. In June 2009 ordered the police to drop all cases related to murders committed to the run-up to the June 2008 Presidential election. (13) Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947. ID 63-005591M42. ZANU-PF Member of Government. (14) Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955. Passport AN388694. ID 63-377216C71. Former member of the Government with ongoing ties to the ZANU-PF faction of government as ZANU-PF Member of Parliament. Commander of the militia bases in Guruve in the run up to the 2008 elections. (15) Chinotimba, Joseph Vice Chairman of the Zimbabwe National Liberation War Veterans Association, leader of ZANU-PF militia. Born 06.06.1957. ID 63-312672W11. During the 2008 elections Chinotimba led group who destroyed Admore Chibutus home. Together with army members and ZANU-PF supporters attacked Tongeyi Jeremiahs home on May 2008. (16) Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1940 alt 10.10.1946. Former member of the Government and former director of Zimbabawes secret police, associated with politically motivated murder. (17) Chipwere Augustine Brigadier General, former Colonel, Bindura South Directly involved in the terror campaign before and during the 2008 elections. Responsible for political upheaval in Bindura. Senior military officer, promoted by the President in 2011. (18) Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956. Passport AD000263. ID 63-327568M80 Member of Joint Operational Command and complicit in forming or directing repressive state policy. Used army for farm takeovers. During 2008 elections was a prime architect of the violence associated with the process of the Presidential run-off. (19) Chombo, Ignatius Morgan Chiminya Minister of Local Government, Urban and Rural Development, born 1.8.1952. Passport AD000500. ID 70-086938D70. ZANU-PF Member of the Government and responsible for undermining MDC in local government by restricting funding and harassment. (20) Dinha, Martin Provincial Governor for Mashonaland Central. Provincial governor associated with ZANU-PF faction of government. Involved in farm disruptions at Rockwood village concession 2009. (21) Goche, Nicholas Tasunungurwa Minister of Transport, Communications and Infrastructural Development (former Minister of State for National Security in the President's Office), born 1.8.1946. ID 63-355978S68 ZANU-PF Member of the Government. In June 2008 forced all NGOs to cease their field work and food distribution. Responsible for militia base in Shamva and implicated in violence in that area. (22) Gono, Gideon Governor of the Reserve Bank of Zimbabwe (central bank), born 29.11.59. Passport AD000854. ID 58-001824K07 Ties to the ZANU-PF faction of the Government and complicit in forming or directing repressive state policy. Illegally channelled funds to ZANU-PF in 2008. (23) Gurira, Cephas T. Brigadier; former Colonel, Zimbabwe Defence Forces. Born 1.5.1963. ID 29-061056D29 Directly involved in the terror campaign waged before and during the 2008 elections. Responsible for inciting violence in Mhondoro. (24) Gwekwerere, Stephen (alias Steven) Colonel, Chinhoyi. Directly involved in the terror campaign waged before and during the elections. Part of group that assaulted people in Chinoyi in 2008. (25) Kachepa, Newton Member of Parliament for Mudzi North. Born 10.2.70. ID 32-088209M48 Member of Parliament, involved in the murder of Peter Tom Butao on 14 April 2008 and Kingswell Mateta in July 2008. He directed the torture of many MDC supporters in his constituency. (26) Karakadzai, Mike Tichafa Air Commodore, Harare Metropolitan Province. Born 7.3.57. ID 63-632526N13. Directly involved in the terror campaign waged before and during the elections by leading the abductions and violence in Harare in 2008. (27) Kasukuwere, Saviour Deputy Minister for Youth Development Indigenisation and Empowerment and ZANU-PF Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970. ID 45-046113Q45. ZANU-PF Member of the Government. Organised those involved in violent riots in Harare in February 2011. (28) Kazangarare, Jawet ZANU-PF Councillor in Hurungwe North and war veteran. Born 12.4.1957. ID 38-102814B58. Directly involved in the government-orchestrated terror campaign waged before and during the elections in 2008. Responsible for spearheading violent persecution of MDC supporters in Hurungwe, including rape, murder and destruction of homes and notably involved in murdering Tapiwa Mubwanda, MDC electoral agent in Hurungwe North in May 2008. (29) Khumalo, Sibangumuzi Brigadier General, Matebeleland North. Born 16.8.1954. ID 08-448357W73. Directly involved in the terror campaign waged before and during the elections. In February 2011, alleged to be part of strategy to unleash violence and terror by deploying senior officers to coordinate the campaign to retain Mugabe in power. (30) Kunonga, Nolbert (a.k.a. Nobert) Self-appointed Anglican Bishop. Vociferous supporter of the regime. His followers were backed by the police in committing acts of violence against church supporters in 2011. (31) Kwainona, Martin Assistant Commissioner, born 19.1.1953; Passport AD001073. ID 63-293627V45 Senior police officer, passed orders to local authorities to incite violence in Kanyuchi Village, Mount Darwin in April 2008. (32) Kwenda, R. Major, Zaka East. Directly involved in the terror campaign waged before and during the elections. Leader of violence in Zaka in 2008. (33) Langa, Andrew Deputy Minister for Public Service (former Deputy Minister of Transport and Communications). Born 13.1.65. ID 21-017934E21. ZANU-PF Member of the Government. In 2005 opened fire on 11 members of the MDC Youth Assembly. Intimidated voters on election day 2008. (34) Mabunda, Musarashana Assistant Police Commissioner. Born 11.11.58. ID 22-026198T13 Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. Directed 11 March 2007 beatings, torture and repression. June 2008 threatened to kill Lovemore Madhuku. (35) Machaya, Jason (a.k.a. Jaison) Max Kokerai Provincial Governor: Midlands. Former Deputy Minister of Mines and Mining Development, born 13.6.1952. ID 26-003018Z26. Provincial Governor: Midlands. Associated with ZANU-PF faction of Government. Used influence to block investigation into politically motivated murder which his son allegedly committed. (36) Made, Joseph Mtakwese Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954. Passport AN000144. ID 29-128547N42 ZANU-PF Member of the Government (37) Madzongwe, Edna (a.k.a. Edina) ZANU-PF President of Senate, born 11.7.1943. ID 63-748119H32 Member of the ZANU-PF politburo. Used influence to motivate political prosecutions in February 2008. Involved in violence in Chegutu including the takeover of the Stockade Citrus Estate in 2008, giving direct orders to those leading the repression. (38) Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941. Passport AD000369. ID 27-031942V27 Sponsored those who established torture bases in Masvingo. Persons from these bases killed Mapurisa Zvidzai on 24 April 2008 and Tiziro Moyo on 11 June 2008. (39) Maluleke, Titus Provincial Governor: Masvingo (Former Deputy Minister of Education, Sports and Culture). Provincial Governor associated with ZANU-PF members of government. Championed land invasions in Masvingo in 2009. (40) Mangwana, Paul Munyaradzi Chair of the Constitutional Select Committee (COPAC) and former Minister of State for Indigenisation and Empowerment, born 10.8.1961. Passport AD000459. ID 22-017031E12 ZANU-PF Member of the Government. Sponsored and directed activities of ZANU-PF terror gangs in Chivi Central in May/June 2008. (41) Marumahoko, Reuben Deputy Minister for Regional Integration and International Cooperation and former Deputy Minister for Foreign Affairs (former Deputy Minister for Home Affairs), born 4.4.1948. ID 63-311317Y71 ZANU-PF Member of the Government. Commander of ZANU-PF militia in Hurungwe. With a group of ZANU-PF supporters and war veterans he assaulted MDC supporters and destroyed several homes in Hurungwe district between April and July 2008. (42) Mashava, G. Colonel, Chiredzi Central. Led politically motivated violence in Chirendzi in 2008. (43) Masuku, Angeline Provincial Governor: Matabeleland South and ZANU-PF Politburo, Secretary for Disabled and Disadvantaged, born 14.10.1936. ID 08-266228E19 Provincial Governor associated with ZANU-PF faction of government. (44) Mathema, Cain Ginyilitshe Ndabazekhaya Provincial Governor, Bulawayo. Born 28.1.1948. ID 63-682168J73 Provincial Governor associated with ZANU-PF faction of government. (45) Mathuthu, Thokozile (alias Sithokozile) Provincial Governor: Matabeleland North and ZANU-PF Politburo, Deputy Secretary for Transport and Social Welfare. Provincial Governor associated with ZANU-PF faction of government. In June 2008 used position to incite hatred against MDC supporters. (46) Matibiri, Innocent Tonderai Deputy Police Commissioner. Born 9.10.1968. ID 63-729730V70. Senior member of the security forces, linked to the murder of a farm labourer. (47) Matiza, Joel Biggie Former Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960. Passport ZA557399. Former ZANU-PF Member of the Government. Organised bases in Murehwa West and South, from where ZNAU-PF supporters which he supervised killed Edward Pfuka on 17 June 2008 and Moses Nyada on 19 June 2008. (48) Matonga, Brighton (a.k.a Bright) Former Deputy Minister for Information and Publicity, born 1969. Former ZANU-PF Member of the Government. Party spokesperson. Led a group of ZANU-PF supporters that murdered the wife of Dadidrayi Chipiro. (49) Mhandu, Cairo (a.k.a. Kairo) Major ZNA. Born 23.11.1960. ID 63-371574V15 Directly involved in the campaign of terror waged before and after the elections in 2008. Led group of supporters and war veterans who killed Gibbs Tawenga and Hama Ngowani on 30 June 2008. (50) Mhonda, Fidellis Colonel, Rushinga. Born 2.1.1958. ID 75-139696G81 Directly involved in the terror campaign waged before and during the 2008 elections. Led political violence in Rushinga. (51) Midzi, Amos Bernard (Mugenva) Former Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952. ZANU-PF party Chairman in Harare. Former member of the Government associated with ZANU-PF faction of government. Organised convoy of ZANU-PF supporters and soldiers who assaulted people and destroyed homes in June 2008. Linked with violence in Epworth, supporting militia bases in 2008 and again in 2011. (52) Mnangagwa, Emmerson Dambudzo Minister of Defence born 15.9.1946. Passport AD00060. ID 63-450183P67 ZANU-PF Member of Government and member of Joint Operation Command. (53) Mohadi, Kembo Campbell Dugishi Co-Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949. ID 02-012912X02 ZANU-PF Member of Government and member of Joint Operational Command. (54) Moyo, Gilbert War veteran, leader of ZANU-PF militia. Directly involved in the terror campaign waged before and during the 2008 elections in Mashonaland West (Chegutu); involved in violent farm takeovers. (55) Moyo, Jonathan Nathaniel Former Minister of State for Information and Publicity in the President's Office, born 12.1.1957. Passport AD000432. ID 63-857281M73 Former member of the ZANU-PF Government. Incited violence and hatred, and architect of laws inhibiting freedom of speech. (56) Moyo, Sibusio Bussie Brigadier General ZNA. Directly involved in the campaign of terror waged before and after the elections, including the murder of MDC supporters. (57) Moyo, Simon Khaya Chairman of ZANU-PF Politburo Deputy Secretary for Legal Affairs, born 1945. born 1.10.1945. Passport ZD001512. ID 63-735452P56 Member of the ZANU-PF politburo with ongoing ties to its repressive policy. (58) Mpabanga, S. Lieutenant-Colonel, Mwenezi East Directly involved in the terror campaign waged before and during the elections. Led politically motivated violence in Mwenezi (59) Mpofu, Obert Moses Minister for Mines and Mining Development former Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU-PF Politburo Deputy Secretary for National Security), born 12.10.1951. Passport ZD001549. ID 08-186074F79. ZANU-PF Member of Government. In March 2008 incited ZANU-PF supports to drive MDC opponents out of their homes to stop them voting. (60) Msipa, Cephas George Former Provincial Governor: Midlands, born 7.7.1931. Former Provincial Governor associated with the ZANU-PF faction of the Government. (61) Muchena, Henry Air Vice-Marshal, Midlands. Head of ZANU-PF Commissariat. Senior military officer linked to ZANU-PF, directly involved in the terror campaign waged before and during the elections. Spearheaded violence in Zhombe and Gokwe during 2008. (62) Muchena, Olivia Nyembesi (a.k.a. Nyembezi) Minister for Womens Affairs, Gender and Community Development, former Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946. Passport AD000086. ID 63-337191X50 ZANU-PF Member of the Government. Linked to politically motivated murders and personally involved in the destruction of Revai Kativhus home on 1 May 2008. (63) Muchinguri, Oppah Chamu Zvipange ZANU-PF Politburo Secretary for Gender and Culture (Former Minister for Women's Affairs, Gender and Community Development), born 14.12.1958. ID 63-741411R50 Former ZANU-PF member of the Government, remains a member of ZANU-PF politburo. Played a lead role in the violence in Masvingo province in 2008. (64) Muchono, C. Lieutenant-Colonel, Mwenezi West. Directly involved in the terror campaign waged before and during the elections, by leading terror campaign in Mwenezi in 2008. (65) Mudede, Tobaiwa (a.k.a. Tonneth) Registrar General, born 22.12.1942. ID 36-452750E70 Ties to the ZANU-PF faction of Government and complicit in forming or directing state policy, notably in relation to election rigging. (66) Mudenge, Isack Stanislaus Gorerazvo Minister of Higher and Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941 , alt 17.12.1948 Passport AD000964. ID 63-645385Q22 ZANU-PF Member of Government. (67) Mudonhi, Columbus Assistant Inspector ZRP. Directly involved in the campaign of terror waged before and after the elections, by leading violence in Buhera in 2008. (68) Mugabe, Grace Born 23.7.1965; Passport AD001159. ID 63-646650Q70 Associated with the ZANU-PF faction of the government. Took over the Iron Mask Estate in 2002; alleged to illicitly derive large profits from diamond mining. (69) Mugariri, Bothwell Former Senior Assistant Police Commissioner. Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. As Officer in charge in Harare, connected to violent operations in March 2007. (70) Mujuru, Joyce Teurai Ropa Vice President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955. ID 63-445325J18 ZANU-PF Member of Government. (71) Mumba, Isaac Superintendent. Directly involved in the campaign of terror waged before and after the 2008 elections. In chain of command which organized violence in Soka village in Muzarabani. (72) Mumbengegwi, Simbarashe Simbanenduku Minister of Foreign Affairs, born 20.7.1945; Passport: AD001086. ID 63-677272A12 ZANU-PF Member of Government. (73) Murerwa, Herbert Muchemwa Minister of Lands and Rural Resettlement, born 31.7.1941. Passport AD001167. ID 25-021670R25 ZANU-PF Member of Government (74) Musariri, Munyaradzi Assistant Police Commissioner. Senior member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly, notably in Murambatsvina in July 2005. (75) Mushohwe, Christopher Chindoti Provincial Governor: Manicaland. (Former Minister of Transport and Communications, former Deputy Minister of Transport and Communications), born 6.2.1954. ID 63-101480P75 Provincial Governor associated with ZANU-PF. In February 2009 accompanied by soldiers told the Chiadzwa community they would be relocated without compensation. (76) Mutasa, Didymus Noel Edwin Minister of State for Presidential Affairs in the Presidents Office, former Minister of State for National Security, Land Reform and Resettlement in the Office of the President, ZANU-PF, Secretary for Administration, born 27.7.1935. ID 63-358184Q42 ZANU-PF Member of the Government. Involved in murders in Manicaland. (77) Mutezo, Munacho Thomas Alvar Former Minister for Water Resources and Infrastructural Development. Born 14.2.54. Passport AN187189. ID 29-129727W44 Former member of the Government, associated with ZANU-PF. Orchestrated a campaign of terror and intimidating MDC supporters in Chimanimani West in conjunction with the Zimbabwean National Army in August 2010. (78) Mutinhiri, Ambros (a.k.a. Ambrose) Former Minister of Youth Development, Gender and Employment Creation, Retired Brigadier. Born 22.2.1944. Passport AD000969. ID 63-285106H32. Former ZANU-PF Member of Government. March 2008 led a group of ZANU-PF supporters to Landas and assaulted several MDC supporters. Set up and supported military bases in Chihota where many MDC supporters were assaulted and tortured. (79) Mutsvunguma, S. Colonel, Headlands. Directly involved in the terror campaign waged before and during the elections in 2008 in Mutare and the Highlands. (80) Mzembi, Walter Minister for Tourism and the Hospitality Industry, former Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964. ID 22-050240B22 ZANU-PF Member of the Government. Responsible for organising groups of ZANU-PF supporters to assault Masvingo residents prior to MDCs 8th year anniversary celebrations. (81) Mzilikazi, Morgan S. Colonel (MID), Buhera Central. Directly involved in the terror campaign waged before and during the elections. Involved in election violence in Makoni and Buhera in 2008. July 2008 abducted MDC MP for Buhera South. (82) Nguni, Sylvester Robert Minister of State in the Presidents Officer, former Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955 alt 4.5.1955. Passport ZE215371. ID 63-453707V32 ZANU-PF Member of the Government (83) Nhema, Francis Chenayimoyo Dunstan Minister of Environment and Natural Resources Management and former Minister of Environment and Tourism, born 7.4.1959 alt 17.4.1959. Passport AD000966. ID 63-117843A66 ZANU-PF Member of Government. In September 2009 forced for safari operators to give up shares in ranches and conservancies. (84) Nkomo, John Landa Vice-President. Former Speaker of House of Assembly (former Minister of Special Affairs in the President's Office), ZANU-PF national chairman, born 22.8.1934. Passport AD000477. ID 63-358161Q73 Longest serving ZANU-PF Member of Government. (85) Nyambuya, Michael Reuben Former Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955. Passport AN045019. ID 50-013758E50 Former ZANU-PF member of Government. Involved in violence in Manicaland and used army personnel for farm take-overs. (86) Nyanhongo, Magadzire Hubert Deputy Minister of Energy and Power Development, former Deputy Minister of Transport and Communications. Born 26.11.1957. ID 34-032890W34 ZANU-PF Member of the Government. Involved in organising anti-MDC violence in Epworth and Nyanga in 2011. Involved in politically motivated murder in 2008. (87) Nyikayaramba, Douglas Brigadier General, Mashonaland East. Commander 3rd Brigade. Senior officer directly involved in the terror campaign waged before and during the 2008 elections. Ordered junior soldiers to deal with MDC supporters in Manicaland. (88) Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation, born 20.9.1949. Passport AD000223. ID 08-434871M67 ZANU-PF Member of Government (89) Parirenyatwa, David Pagwese Former Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950. Passport AD000899. ID 63-320762P47 Former ZANU-PF Member of the Government. Organised torture bases in Murehwa North and provided support to gangs who murdered Edward Pfukwa on 17 June 2008 and Alloys Chandisareva Sanyangore in November 2008. (90) Rangwani, Dani Police Detective Inspector. Born 11.2.1962. ID 70-006039V70 Member of the security forces. Involved in group of 50 men paid directly by ZANU-PF to locate and torture MDC supporters in April 2007. (91) Rugeje, Engelbert Abel Major-General, Masvingo Province. Director, Defence Studies, Zimbabwe Defence Forces. DOB 17.7.1959. ID 63-539305L04 Senior army officer directly involved in the terror campaign waged before and during the 2008 elections by coordinating most of the violent incidents in Masvingo. (92) Rungani, Victor Tapiwa Chashe Colonel, Chikomba. Born 29.6.1949. ID 22-025306Z04 Directly involved in the terror campaign waged before and during the elections in Chikomba in 2008, including assaults and abductions. (93) Ruwodo, Richard Director War Veterans Affairs in the Ministry of Defence. Brigadier General, promoted on 12 August 2008 to the rank of Major General (retired); former Acting PUS for Ministry of Defence, born 14.3.1954. ID 63-327604B50 Senior army officer directly involved in the campaign of terror waged before and after the elections. Oversees the war veterans, which as a group have been used to carry out the repressive policies of the ZANU-PF faction of the government. (94) Sakupwanya, Stanley Urayayi ZANU-PF Politburo Deputy Secretary for Health and Child Welfare. Born 14.5.1939. ID 63-435281R50 Member of the ZANU-PF politburo associated with the ZANU-PF faction of the Government. Linked to electoral violence in Makoni during the 2008 Presidential elections. Commander of a base in Makoni used for interrogations. (95) Savanhu, Tendai ZANU-PF Deputy Secretary for Transport and Social Welfare, born 21.3.1968. Member of the ZANU-PF politburo associated with the ZANU-PF faction of the Government. Organised militias to assault MDC supporters in Mbare, leading to violence and chaos, in February 2011. Involved in abductions of MDC women in June 2008. (96) Sekeramayi, Sydney (a.k.a. Sidney) Tigere Minister of State for National Secuirty in the Presidents Office. Former Minister of Defence, born 30.3.1944. ID 63-358166W43 ZANU-PF Member of Government and member of ZANU-PF Joint Operational Command (97) Sekeremayi, Lovemore Chief Elections Officer. Ties to the ZANU-PF faction of government and complicit in forming or directing oppressive state policy through election rigging in 2008. (98) Shamu, Webster Kotiwani Minister for Media, Information and Publicity; former Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945. Passport AN203141. ID 63-676065N32 ZANU-PF Member of the Government involved activities interfering with the freedom of the press in 2009. (99) Shamuyarira, Nathan Marwirakuwa ZANU-PF Politburo Secretary for Information and Publicity, born 29.9.1928 or 29.9.1930. Passport AD000468. ID 63-327601Y32 Member of the ZANU-PF politburo with strong ties to the ZANU-PF government faction. Involved in violent attempted farm take-over in September 2009 which ended in an arson attack. (100) Shiri, Perence (a.k.a. Bigboy) Samson Chikerema Air Marshal (Air Force), born 1.11.1955. ID 29-098876M18 Senior military officer and member of ZANU-PF Joint Operational Command and complicit in forming or directing oppressive state policy. Involved in political violence in Chiadzwa in October 2008. (101) Shungu, Etherton Brigadier General, Mashonaland Central. Senior military officer in the ZANU-PF Cmmissariat, directly involved in the terror campaign waged before and during the elections in Bindura in 2008. (102) Sibanda, Chris Colonel, Bulawayo Province. Directly involved in the terror campaign waged before and during the elections in Byo in 2008. (103) Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970. Ties to the ZANU-PF faction of government and complicit in forming or directing oppressive state policy. Involved in violence against MDC supporters in Makoni, Bikita, Masvingo and Guto particularly in relation to the implementation of an outreach programme in 2010. (104) Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to Charles Utete), born 3.5.1949. ID 63-685365X67 Associated with ZANU-PF faction of government. In March 2010 gave instructions to ministers and cabinet secretaries to report to ZANU-PF politicians and not the Prime Minister Morgan Tsvangirai. (105) Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 or 24.12.1954. ID 63-357671H26 Senior army figure with ties to the Government and complicit in forming or directing oppressive state policy, blaming NGOs for unrest in September 2009. (106) Sigauke, David Brigadier General, Mash West Province. Senior army figure directly involved in the terror campaign waged before and during the elections, including violence and torture against civilians in the diamond fields and threatening a coup if the MDC won the elections. Linked to violence in Chinhoyi in 2008. (107) Sikosana, (a.k.a. Sikhosana), Absolom ZANU-PF Politburo Secretary for Youth Affairs. Member of the ZANU-PF politburo associated with the ZANU-PF faction of the Government. Threatened to unleash violence in 2011 if sanctions not removed. (108) Tarumbwa, Nathaniel Charles Brigadier General, Manicaland and Mutare South. Born 6.10.1960. ID 63-849216W75 Senior military officer directly involved in the terror campaign waged before and during the elections. In charge of torture base in Makoni West, Mutasa Central in 2007/2008. (109) Tomana, Johannes Attorney General. Born 9.9.1967. ID 50-036322F50 ZANU-PF Member of Government. (110) Veterai, Edmore Senior Assistant Police Commissioner, Officer Commanding Harare. Born 20.11.1962. ID 08-260467S04 Senior member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly, and involved in invasion of Farm Thirty. (111) Zhuwao, Patrick Former Deputy Minister for Science and Technology. Born 23.5.1967. ID 63-621736K70 Former ZANU-PF Member of Government. Disrupted Conference on the Constitution in July 2009. Terrorised MDC supporters around Norton, accompanied by CIO agents. (112) Zimondi, Paradzai Willings Prisons Director, born 4.3.1947. ID 75-145185Z47 Member of Joint Operational Command and complicit in forming or directing oppressive state policy. Responsible for funding and accommodating militias in 2008. Ordered prison officers to vote for Mugabe, and responsible for human rights abuses in prisons. II. Entities Name Identifying information Grounds for designation (1) Cold Comfort Farm Trust Co-operative 7 Cowie Road, Tynwald, Harare, Zimbabwe. Owned by Didymus Mutasa, Grace Mugabe also involved. (2) Comoil (PVT) Ltd Block D, Emerald Hill Office, Emerald Park, Harare, Zimbabwe. 2nd Floor, Travel Plaza, 29 Mazoe Street, Box CY22344, Causeway, Harare, Zimbabwe. Owned by Saviour Kasukuwere. (3) Divine Homes (PVT) Ltd 6 Hillside Shopping Centre, Harare, Zimbabwe; 31 Kensington Highlands, Harare, Zimbabwe; 12 Meredith Drive, Eastlea, Harare, Zimbabwe. Chaired by David Chapfika. (4) Famba Safaris 4 Wayhill Lane, Umwisdale, Harare, Zimbabwe; PO Box CH273, Chisipite, Harare, Zimbabwe. Major shareholder is Webster Shamu. (5) Jongwe Printing and Publishing Company (PVT) Ltd (a.k.a. Jongwe Printing and Publishing Co., a.k.a. Jongwe Printing and Publishing Company) 14 Austin Road, Coventry Road, Workington, PO Box 5988, Harare, Zimbabwe. Publishing arm associated with the ZANU-PF faction of the Government (6) M & S Syndicate (PVT) Ltd First Floor, Victory House, 88 Robert Mugabe Road, Harare, Zimbabwe; PO Box 1275, Harare, Zimbabwe. Investment company associated with the ZNU-PF faction of the Government. (7) OSLEG Ltd (a.k.a Operation Sovereign Legitimacy) Lonhoro House, Union Avenue, Harare, Zimbabwe. Controlled by Zimbabwe army. Associated with the Ministry of Defence and the ZANU-PF faction of Government. (8) Swift Investments (PVT) Ltd 730 Cowie Road, Tynwald, Harare, Zimbabwe; PO Box 3928, Harare, Zimbabwe. Associated with the ZANU-PF faction of Government. (9) Zidco Holdings (a.k.a. Zidco Holdings (PVT) Ltd) PO Box 1275, Harare, Zimbabwe. Financial holding company associated with the ZNU-PF faction of the Government. (10) Zimbabwe Defence Industries 10th floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe. Associated with the Ministry of Defence and the ZANU-PF faction of Government. (11) Zimbabwe Mining Development Corporation 90 Mutare Road, PO Box 2628, Harare, Zimbabwe. Associated with the ZANU-PF faction of Government. ZMDC falls under the responsibility of ZANU-PF Minister of Mines and Mining Development. ANNEX II ANNEX II Web sites for information on the competent authorities referred to in Articles 4, 7 and 8 and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www1.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kormany.hu/download/5/35/50000/ENSZBT-ET-szankcios-tajekoztato.pdf MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) Office: EEAS/309 B-1049 Bruxelles/Brussel Belgium E-mail: relex-sanctions@ec.europa.eu